In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-1360V
                                          UNPUBLISHED


    AMBER QUINTAL,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: November 29, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus-
    HUMAN SERVICES,                                             Diphtheria-Acellular Pertussis
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

       On September 27, 2017, Amber Quintal filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration caused by a tetanus-diphtheria-acellular pertussis vaccine administered
on April 12, 2010. Amended Petition at 1; Stipulation, filed at November 23, 2021, ¶¶ 1,
2. Petitioner further alleges that the vaccine was administered within the United States,
that she suffered the residual effects of her SIRVA for more than six months, and that
there has been no prior award or settlement of a civil action for damages on her behalf
as a result of her condition. Petition at 1, 5-6 ; Stipulation at ¶¶ 3-6.




1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      On November 23, 2021, the parties filed the attached joint stipulation, stating that
a decision should be entered awarding compensation. I find the stipulation reasonable
and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $162,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS

AMBER QUINTAL,

                       Petitioner,
                                                         No. 17-1360V
      V.
                                                         Chief Special Master Corcoran (SPU)
                                                         ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

                       Respondent.


                                         STIPULATION

The parties hereby stipulate to the following matters:

        1. Amber Quintal, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a tetanus-diphtheria-acellular pertussis ("Tdap") vaccine, which is a vaccine contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3 (a).

        2. Petitioner received the Tdap vaccine on April 12, 2010.

        3. The vaccination was administered within the United States.

       4. Petitioner sustained a left shoulder injury related to vaccination administration

("SIRVA") within the time period set forth in the Table following receipt of the Tdap vaccine,

and experienced the residual effects of her SIRVA for more than six months.

       5. There is not a preponderance of evidence demonstrating that petitioner's injury is due

to a factor unrelated to vaccination.

       6. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
        7. Accordingly, petitioner is entitled to compensation under the terms of the Vaccine Act

for her SIRVA Table injury. Therefore, a decision should be entered awarding the compensation

described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(I), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

                A lump sum of $162,500.00 in the form of a check payable to
                petitioner. This amount represents compensation for all damages
                that would be available under 42 U.S.C. § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2 l(a)(I), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.



                                                    2
        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa- l 0 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the Tdap vaccination administered on

April 12, 2010, as alleged by petitioner in a petition for vaccine compensation filed on or about

September 27, 2017, in the United States Court of Federal Claims as petition No. l 7-l 360V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.



                                                  3
        I 6. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of I 986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to amount of

damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

        I 7. The Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner's shoulder

injury or any other injury or her current condition; however, petitioner has satisfied the Table

criteria to establish entitlement to compensation.

        I 8. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I


                                                 4
Respectfully submitted,

PETITIONER:



AMBER QUINTAL

ATTORNEY OF RECORD FOR                        AUTHORIZED REPRESENTATIVE


                 ,ii-~
PETITIONER:  ~                                OF THE ATTORNE)" GENERAL:
                                                                  f"~JKnq-..
~                                               ttl CL~ L
                                                   bV"\ {),,u ~ is    ~rock:_
LEAH V. Df     /4) '
Counsel for Petitioner
                                              HEATHER L. PEARLMAN
                                              Deputy Director
LAW OFFICES OF LEAH   V. Dt !RANT, PLLC       Torts Branch. Civil Division
1717 K Street NW, Suite 900                   U.S. Department of Justice
Washington, DC 20006                          P.O. Box 146
Phone:202-775-9200                            Benjamin Franklin Station
Email: ldurant@durantllc.com                  Washington. DC 20044-0146


AUTHORIZED REPRESENTATIVE                     ATTORNEY OF RECORD FOR
OF THE SECRET ARY OF HEAL TH                  RESPONDENT:
AND HUMAN SERVICES:
                                              o.cin tLVL°'- 1-l-l1c ,
 z;:>&, ~ I D~c.-, cf1,                          ~~Ouk'.:AO~~ ~
TAMARA OVERBY                                 ADRIANA TEITEL
Acting Director. Division of Injury           Trial Attorney
    Compensation Programs                     Torts Branch. Civil Division
Health Systems Bureau                         U.S. Department of Justice
Health Resources and Services                 P.O. Box 146
    Administration                            Benjamin Franklin Station
U.S. Department of Health                     Washington, DC 20044-0146
    and Human Services                        Phone: 202-616-3677
5600 Fishers Lane. 08N 146B                   Email: adriana.teitel@usdoj.gov
Rockville, MD 20857

Dated:   /l /?--3 /)., (




                                          5